EXAMINER’S REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon consideration of the claim amendments and Applicant remarks filed 16 February 2021, the arguments are persuasive and the rejections over JP 2013188657 and other art of record are withdrawn. In particular, JP 2013188657 in view of JP 2007190464 does not teach or suggest replacing or removably affixing the housing within another structure such as the rotor head. The hinge pivot setup of JP 2013188657 and the belt-driven setup of JP 2007190464 are not amenable for combination with each other nor are they amenable for arriving at the claim limitation or the structure of removably affixing the housing to the rotor head. The application is thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHUYI S. LIU
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774